United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1746
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Minnesota.
                                          *
Daniel Lee Bacote,                        *    [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                               Submitted: December 10, 2007
                                   Filed: February 25, 2008
                                   ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Daniel Lee Bacote appeals the district court's1 order denying, in part, his pretrial
motion to suppress evidence. On August 30, 2005, another passenger in a car in
which Bacote was riding solicited an undercover Minneapolis police officer
participating in a prostitution sting. Uniformed officers stationed nearby became
concerned for the undercover officer's safety and moved in to arrest the other
passenger. Bacote, who was removed from the car while the officers secured the other

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.
passenger, fled the scene and the officers gave chase. During the chase, Bacote
discarded a gun into a trash can and an officer recovered it. The officers eventually
apprehended Bacote, placed him under arrest, and, in a search incident to his arrest,
discovered narcotics on Bacote's person and in a fanny pack he had been carrying. En
route to the police station, and prior to receiving any Miranda warnings, Bacote
volunteered several statements to police and, in response to one officer's question,
admitted he did not have a permit for the gun the officers recovered.

       Bacote was subsequently indicted for various possession-related offenses.
Before trial, Bacote moved to suppress the physical evidence as the product of an
illegal seizure. He also moved to suppress the statements he made to police en route
to the police station on Fourth, Fifth and Sixth Amendment grounds. The district
court suppressed Bacote's statement about the gun permit but denied the motion as to
the remaining statements and the physical evidence. Bacote proceeded to trial and
was convicted by a jury on one count of possessing methamphetamine with intent to
distribute in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), and one count of
possessing a firearm during a drug trafficking crime in violation of 18 U.S.C. §§
924(c)(1)(A) and (c)(1)(B)(i). Bacote now appeals the district court's ruling on the
suppression issue.

       Having reviewed the record and considered the arguments advanced by the
parties on appeal, we conclude that the district court properly denied the remainder of
Bacote's motion to suppress. See United States v. Sanders, 510 F.3d 788, 789 (8th
Cir. 2007) (stating standard of review). Accordingly, we affirm for the reasons stated
in the magistrate judge's thorough and well-reasoned report and recommendation,
which was adopted by the district court. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-